Citation Nr: 9912062	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-17 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension benefits in the amount of $6,591.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from March 1951 to 
January 1953.

This matter arises from an August 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the St. Louis, Missouri, Regional 
Office (RO).  Therein, it was held that the veteran had 
demonstrated bad faith in the creation of the indebtedness at 
issue, and that, therefore, its waiver was precluded.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

In September 1996, the veteran claimed service connection for 
residuals of injuries to his eyes.  That issue is not one 
which is "inextricably intertwined" with the issue now on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Nor has it been developed or certified for appeal.  
See 38 U.S.C.A. § 7105.  Accordingly, it is referred to the 
RO for all action deemed necessary.


FINDINGS OF FACT

1.  On an eligibility verification report (EVR) dated in May 
1993, the veteran indicated that he had no income for the 
annualization period beginning June 1, 1992, and ending May 
31, 1993; he also indicated that he anticipated no income for 
the 12-month period beginning June 1, 1993.

2.  On an EVR submitted by the veteran in May 1994, he 
reported no income for the 12-month period ending May 31, 
1994; he also reported that he anticipated no income for the 
12-month period ending May 31, 1995.

3.  The veteran submitted a VA Form 20-5655, Financial Status 
Report (FSR) in June 1996 in conjunction with a request for 
waiver of recovery of a previous overpayment of Improved 
Disability Pension benefits; therein, he reported that his 
only income was his VA pension.  In October 1997, the veteran 
again submitted an FSR in conjunction with a request for 
waiver of recovery of another previous overpayment; again, he 
reported that his only income was his VA pension.  

4.  As a result of an income verification match during 1995, 
it was discovered that the veteran had failed to report 
earnings totaling $122, retirement income totaling $1,148, 
other income of $2,637, and monthly Social Security benefits 
in the amount of $669; based upon this information, the RO 
recomputed the veteran's countable income for pension 
purposes, and terminated his Improved Disability Pension 
benefits effective July 1, 1995, because his income exceeded 
the maximum applicable income limitation.  The overpayment at 
issue ensued.

5.  The repeated failure of the appellant to accurately and 
timely report his income from various sources during the 
years 1994 and 1995 indicated an intent on his part to seek 
an unfair advantage with knowledge of the likely 
consequences, to include subsequent monetary loss to the 
Government. 


CONCLUSION OF LAW

The overpayment of Improved Disability Pension benefits in 
the amount of $6,591 involved bad faith on the part of the 
appellant, and waiver of its recovery is, therefore, 
precluded.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant 
has not questioned either the amount or the validity of the 
indebtedness now at issue.  Nor, for that matter, does there 
appear to be error regarding the creation of this debt.  As 
such, the Board is satisfied that the debt was properly 
created, and that the question of its propriety need not be 
examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).

There shall be no recovery of payments or overpayments of any 
benefits under any laws administered by the Secretary [of 
Veterans Affairs] when it is determined that recovery would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5202(a).  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
Government.  38 C.F.R. § 1.965(a).  However, before the 
principles of equity and good conscience may afford waiver to 
an obligor, it must be determined that there existed in 
connection with the creation of a given overpayment no 
indication of bad faith on the part of the obligor.  See 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  Bad faith 
generally is an unfair or deceptive dealing by one who seeks 
to gain at another's expense; there need not be an actual 
fraudulent intent, but merely an intent to seek an unfair 
advantage with knowledge of the likely consequences, and a 
subsequent loss to the Government.  See 38 C.F.R. 
§ 1.965(b)(2).

The facts in this case are not in dispute.  On EVRs submitted 
by the veteran in May 1993 and May 1994, he indicated that he 
had no income from any source.  He entered "0" as the amount 
of his gross wages from all employment and the amount of his 
other monthly income.  Similarly, on FSRs submitted by the 
veteran in June 1996 and October 1997 in conjunction with 
previous pension overpayments, the veteran reported that his 
only income was his VA pension benefits.

As the result of an income verification match conducted by VA 
during 1995, it was discovered that the veteran had received 
income from earnings, retirement benefits, Social Security 
benefits, and other sources totaling $11,935.  The veteran's 
repeated failure to report such income is more than mere 
oversight.  The Board notes that the veteran completed more 
than 11 years of formal schooling, and that none of his 
disabilities compromises his ability to understand written 
instructions.  The veteran's repeated failure to report any 
of his income during 1995 is the sole factor that led to the 
overpayment now at issue.

After considering the evidence of the veteran's repeated 
failures to report his income from various sources, the Board 
believes that there is a clear indication of an intent on his 
part to seek an unfair advantage regarding the continuation 
of his VA pension benefits.  The veteran as much as confirmed 
this in his August 1998 statement, wherein he indicated that 
"I [was] trying to save my VA benefits that you are trying 
[to] take from me...[b]ecause I can't live off thes [sic] 
benefits alone...That is why [I] did what [I] did."  This 
communication as much as anything else of record indicates 
that the veteran understood the significance of failing to 
accurately report his income from other sources, and of the 
consequences.  In effect, the veteran admitted that he 
purposely misreported his income in order to continue to 
receive benefits to which he knew he was not entitled, and 
that such action would result in a monetary loss to the 
Government.  Nevertheless, he knowingly misreported his 
income.  As such, his actions constituted bad faith, and 
these alone led to the overpayment now at issue.

The Board's finding of bad faith in this case precludes the 
granting of waiver of recovery of the overpayment of Improved 
Disability Pension benefits, notwithstanding the provisions 
of 38 C.F.R. § 1.965(a) regarding the standard of equity and 
good conscience.  See Farles v. Derwinski, 2 Vet. App. 555, 
556-557 (1992).  As such, there is no reasonable basis upon 
which to predicate a grant of the benefit sought.


ORDER

Waiver of recovery of the overpayment of Improved Disability 
Pension benefits in the amount of $6,591 is precluded; the 
appeal, therefore, is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

